SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

516
KA 12-02276
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL T. ARTERBERRY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John L.
DeMarco, J.), rendered October 24, 2012. The judgment convicted
defendant, upon a nonjury verdict, of criminal possession of marihuana
in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a nonjury verdict of criminal possession of marihuana in the
third degree (Penal Law § 221.20). Viewing the evidence admitted at
trial in light of the elements of the crime in this bench trial (see
People v Danielson, 9 NY3d 342, 349), we reject defendant’s contention
that the verdict is against the weight of the evidence (see generally
People v Bleakley, 69 NY2d 490, 495). Here, the confidential
informant testified that he had purchased marihuana from defendant at
the subject apartment on more than one occasion, and the People
presented evidence establishing that “defendant exercised dominion or
control over the [marihuana] by a sufficient level of control over the
area in which [it was] found” (People v Mattison, 41 AD3d 1224, 1225
[internal quotation marks omitted], lv denied 9 NY3d 924; see People v
Slade, 133 AD3d 1203, 1205, lv denied 26 NY3d 1150).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court